Citation Nr: 1546464	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for glaucoma, to include as secondary to type II diabetes mellitus.

2. Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

3. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from August 1968 to August 1974.  

In March 1975, the Department of Veterans Affairs (VA) determined that eligibility for VA purposes could only be established based on his period of service between October 1961 to August 1962 as his service from August 1968 to August 1974 was dishonorable.

The Veteran served in the Republic of Vietnam during his period of dishonorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Denver, Colorado.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The Veteran has submitted pertinent evidence subsequent to the January 2013 Supplemental Statement of the Case, along with a waiver of the right to have that evidence initially reviewed by the Agency of Original Jurisdiction (AOJ).  See September 2015 Statement of Veteran; see also 38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1. The Veteran's second period of service, from August 1968 to August 1974, constitutes a continuous, single period of service and his discharge from that period was under conditions other than honorable.

2. In an unappealed March 1975 administrative decision, the RO found that the Veteran's service from August 1968 to August 1974 was terminated under dishonorable conditions.

3. The Veteran's AWOL period from April 20, 1974 to June 12, 1974 constitutes willful and persistent misconduct; he was not insane at the time of the offense. 

4. Diagnosed glaucoma, CAD, type II diabetes mellitus, hypertension and bilateral hearing loss are not shown to be etiologically related to the Veteran's honorable period of service from October 1961 to August 1962.


CONCLUSIONS OF LAW

1. The character of the Veteran's service from August 1968 to August 1974 is a bar to VA benefits related to that period.  38 U.S.C.A. §§ 101, 5303 (West 2014); 
38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2014).

2. The criteria for entitlement to service connection for glaucoma, CAD, type II diabetes mellitus, hypertension or bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated March 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

The Board notes that the Veteran was not afforded notice of how to substantiate a claim for secondary service connection.  This failure, however, is not prejudicial to the Veteran.  As will be discussed below, the Veteran is not service connected for any disability and service connection is not awarded herein for any disability.   As the Veteran is not service connected for any disability, secondary service connection cannot be awarded as a matter of law.  38 C.F.R. §§ 3.159(b)(3)(ii), 3.310.  Therefore, the Board finds that the lack of notice of how to substantiate a claim for secondary service connection is not prejudicial to the Veteran.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Board notes that the Veteran was not provided VA examinations to determine whether his disabilities are related to his first period of active service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, the Veteran has not argued that his glaucoma, hypertension, diabetes or CAD are related to his first period of active service.  See generally Board Hearing Transcript (Tr.).  Indeed, as will be discussed in greater detail below, there is no evidence that any of those disabilities are related to the Veteran's first period of service.  Regarding bilateral hearing loss, the Veteran's contentions of having his ears drained during his first period of service are not credible, as will be discussed in greater detail below.  See Board Hearing Tr. at 10-11.  There is no further evidence that bilateral hearing loss is related to the Veteran's first period of active service.  As such, under McLendon, VA was not required to provide the Veteran with examinations determining whether his disabilities are related to his first period of active service.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Initially, the Board notes that, as a matter of law, service connection is barred for the Veteran's second period of active service, from August 1968 to August 1974, which includes the entirety of the Veteran's service in the Republic of Vietnam.  This is because the Veteran does not qualify for veteran status based on this period of service.

In order to qualify for VA benefits, a claimant must demonstrate that he or she is a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  See 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

The term 'discharge or release' includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  
38 U.S.C.A. § 101(18). 

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000). 

Here, the record reflects that in August 1968, the Veteran enlisted for a three-year term of service.  The Veteran received a Form DD-214 reflecting honorable service from August 1968 to August 1969, and immediately reenlisted.  Because the Veteran initially enlisted for a three-year term of service, he was not eligible for discharge in August 1969.  Indeed, a March 1975 Administrative Decision itself supports that it was one continuous period of service: "the Service Department has advised us that [the Veteran] was not eligible for complete separation on August 1, 1969.  Therefore, his period of service from August 22, 1968 through August 1, 19[7]4, was one continuous period of service."  Therefore, the Form DD-214 reflecting honorable service from August 1968 to August 1969 is a conditional discharge, meaning that the character of the Veteran's entire period of service will be determined by the character of the final termination of service.  38 C.F.R. 
§ 3.13(b).  The final DD-214 reflects that the Veteran's service was under other than honorable conditions for this entire period.  

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c). 

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d). 

An offense involving moral turpitude includes, generally, the conviction of a felony. 38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance . . . [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct). 

As it prevents attainment of veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however. 

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

During his period of service in Vietnam, the Veteran went AWOL from April 20, 1974, to June 12, 1974.  Ultimately, the Veteran was discharged in August 1974 under conditions other than honorable.  The evidence reflects that the period of AWOL that led to the Veteran's discharge was the result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  Although the regulation provides that if there is "a" (meaning one) minor offense, that will not be considered persistent if service was otherwise honest, faithful and meritorious, that provision does not excuse a series of offenses.  Importantly, AWOL has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct);  Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).  There is no argument or evidence that the Veteran was insane at this time or that his discharge has been upgraded after the fact.  Therefore, the Veteran's discharge was dishonorable for the entire period.  

A March 1975 Administrative Decision determined that the Veteran's period of service from August 1968 to August 1974 was dishonorable, and eligibility for VA purposes could only be established based on his period of service between October 1961 to August 1962.  There was no appeal, and the RO's decision became final. See 38 U.S.C.A. § 7105(c).  For the reasons discussed above, the Board finds the March 1975 Administrative Decision is in accord with the applicable laws and regulations and the Veteran's entire second period of service was dishonorable.  As such, while service connection may be factually warranted for some or all of the Veteran's disabilities on appeal as related to the Veteran's second period of service, which includes his service in Vietnam, the determination that his service during that period was dishonorable serves as a complete bar to benefits based on that period of service.  38. C.F.R. § 3.1(d).

The Veteran, however, has achieved veteran status for his first period of active service, from October 1961 to August 1962, which is completely separate from the Veteran's second period of service and from which he was discharged honorably.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has not argued, and the evidence does not indicate, that service connection is warranted for glaucoma, CAD, hypertension or diabetes as related to the Veteran's period of service from October 1961 to August 1962.  Upon separation, the Veteran reported no medical problems.  See June 1962 Report of Medical History.  Indeed, the Veteran reported that he was in good health.  See id.  Further, clinical evaluation of the Veteran was normal upon his separation from his first period of active service.  See June 1962 Report of Medical Examination.  There is simply no evidence, lay or medical, linking the Veteran's glaucoma, CAD, hypertension or diabetes to his first period of active service.  As such, service connection is not warranted for any of those disabilities.  38 C.F.R. § 3.303.  Additionally, as a matter of law, service connection is not warranted for glaucoma on a secondary basis, as the Veteran is not service connected for any disabilities.  38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the Veteran argues that his ears were drained during his first period of service.  See Board Hearing Tr. at 10-11.  A review of the Veteran's service treatment records from his first period of active service does not note any problems with the Veteran's ears.  Upon separation from his first period of service, the Veteran reported no ear trouble or running ears.  See June 1962 Report of Medical History.  Indeed, the Veteran affirmatively stated that he was in good health upon separating from his first period of service.  See id.  The Veteran's ears were evaluated as clinically normal upon separation from his first period of service.  A whisper test was normal bilaterally upon separation from his first period of service.  See id.  There is no evidence of any ear problems during the Veteran's first period of service other than his current assertion that his ears were drained during that time.

The Board finds the Veteran's contention of ear problems during his first period of active service not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the credibility of evidence).  In November 1974, upon separating from his second period of service, the Veteran filed a claim for compensation alleging that his ear problems were related to his second, not first, period of active service.  At that time, the Veteran asserted that he underwent ear operations in 1974 and experienced ear problems in 1969, while in Vietnam.  Service treatment records note a host of ear problems during the Veteran's second period of service.  Indeed, a February 1974 clinical record notes hearing loss since 1970, during the Veteran's second period of service, but well after his first period of service.  At entrance to his second period of service, the Veteran noted no ear trouble, running ears, or hearing loss.  See May 1968 Report of Medical History.  The Veteran's ears were noted as clinically normal upon entrance to his second period of service.  See May 1968 Report of Medical Examination.  Crucially, the Veteran's first report that his hearing loss is related to his first period of service is in conjunction with his current claim for service connection, some four decades following that period of service.  See generally Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (Board may consider length of time between service and first report of symptoms).  Given the above, and particularly the Veteran's more contemporaneous contentions in 1974 that his ear problems were related to his second period of service, the Board finds the Veteran's current claim that he experienced ear problems during his first period of service not credible.  Without any credible and competent evidence that hearing loss was incurred in or related to his period of service, service connection for bilateral hearing loss is not warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


